Morgan, J.
Plaintiff alleges that he was engaged by the defendant to perform the duties of clerk, at an annual salary of $1500, to commence on the first day of October, 1870, and to end on the thirtieth *354September following; that be faithfully performed his duty until the fifteenth October, when he was illegally and without cause discharged. He sued for the year’s salary, $1500, and he had judgment.
The evidence of the plaintiff himself does not satisfy us that Cambon contracted to employ him by the year; neither is there any evidence that he was employed by the year in the place which he says he left to go to Cambon’s, although he had been employed there several years, and it is not shown that the custom is among persons engaged in Cambon’s business to employ clerks by the year, while the testimony of Cambon is positive that he never made such an engagement with him. Plaintiff was discharged because he closed the store in which he was employed at an unreasonable hour. He was paid for the time he worked at the rate of $1500 per annum, and took the money without objection.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that there be judgment in favor of the defendant with costs in both courts.